Certiorari proceeding dismissed, without costs, on the ground that the proceeding was not instituted nor the order obtained or served within the periods limited by Civil Practice Act, section 1288. If the petitioners, or any of them, have any legal grievance it must be presented by action in equity or in some other manner than the present certiorari proceeding. Kelly, P. J., Jaycox, Manning and Kapper, JJ., concur; Young, J., dissents, being of opinion that the vote at the school meeting for the expenditure of the money in question was illegal because such vpte was not *762by ballot, as required by the statute,  and that the certiorari proceeding was brought within four months from the issue of the tax warrant by the supervisor, that being the final act in levying the tax.